 

 

 

IN THE UNITED STATES DISTRICT COURT FOR THEAUCS Tj
SOUTHERN DISTRICT OF GEORGIA
AUGUSTA DIVISION 2019 JUL 24 PM 3: 32

  

UNITED STATES OF AMERICA * CLERK. r
* $0.08 Ws,
Vv. * CR 113-199-1
*
*

CHARLES HENRY CASTILLO

ORDER

Before the Court is Defendant Charles Henry Castillo’s second
motion for extension of time. (Doc. No. 296.) Castillo seeks
sixty additional days to file a reply brief regarding his “Motion
to Return Seized Items or Preserve Evidence.” (Doc. No. 292.)
When he filed his motion for extension, Castillo was preparing to
be transferred from USP Lewisburg and was unsure of his
destination. Because of his recent transfer, Castillo’s motion
for extension of time is GRANTED. He shall have until September
23, 2019, to file a reply brief on his pending “Motion to Return
Seized Items or Preserve Evidence.”

A search on the Bureau of Prisons’ Inmate Locator shows
Castillo has been transferred to AUSP Thomson in Illinois. While
Castillo’s motion for extension was filed before he knew his new
address and informed the Court of his transfer, the Court reminds
Castillo that it is his duty to file a notice of change of address

whenever he is transferred to a different facility. The Clerk is

 
 

 

DIRECTED to send a copy of this Order to Charles Henry Castillo at
AUSP Thomson 1100, One Mile Road, Thomson, IL 61285.
. ; 23°?

ORDER ENTERED at Augusta, Georgia, this day of July,

2019.

   

bh,
UNITED ees DISTRICT JUD

 
